Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   May 10, 2021

The Court of Appeals hereby passes the following order:

A21D0309. DAVID DAVIS v. YAMILLE CORREDOR RODRIGUEZ.

       In this pending divorce action, David Davis sought to depose his wife, Yamille
Corredor Rodriguez, and she filed a motion for a protective order under OCGA § 9-
11-26. The trial court granted Rodriguez’s motion for a protective order, awarded her
attorney fees under OCGA § 9-11-37, and indicated that the case would be set for a
final hearing. Proceeding pro se, David Davis seeks discretionary review of the trial
court’s order.1 We lack jurisdiction.
       The order Davis seeks to appeal is not a final order under OCGA § 5-6-34 (a)
as the case remains pending below. See Johnson & Johnson v. Kaufman, 226 Ga.
App. 77, 78-82 (485 SE2d 525) (1997) (noting that discovery orders generally are
interlocutory and therefore not appealable as final judgments, nor are they appealable
as collateral orders); Thomas v. Douglas County, 217 Ga. App. 520, 522 (1) (457
SE2d 835) (1995) (“Generally, an order is final and appealable when it leaves no
issues remaining to be resolved, constitutes the court’s final ruling on the merits of
the action, and leaves the parties with no further recourse in the trial court.”). In order
to appeal such an order, an applicant must comply with the interlocutory appeal
procedure and obtain a certificate of immediate review. OCGA § 5-6-34 (b).
Although Davis has filed a discretionary application, as required to comply with
OCGA § 5-6-35 (a) (2), when an appeal is both discretionary and interlocutory, “[t]he


       1
       The trial court’s order was issued on March 4, 2021, but Davis sought and
obtained an extension to file this application. See Case No. A21E0039 (March 30,
2021).
discretionary appeal statute does not excuse a party seeking appellate review of an
interlocutory order from complying with the additional requirements of OCGA §
5-6-34 (b).” Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996). Davis’s
failure to follow the proper appellate procedure deprives us of jurisdiction to consider
his application. See id. Accordingly, this application is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/10/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.